Bleckley, Judge.
This action seems to us to be founded on a misconception of the character and functions of municipal government. It ignores the mayor and council as agents of thought and treats them as agents of work only. It virtually denies them power to plan and manage, and grants but the power to execute. It seeks to set up courts and juries as their overseers, and to make the mode, if not the time, of effecting public improvements conform to opinion in the jury box, rather than to opinion in the council chamber, Whether a bridge of iron shall *116be substituted for a bridge of wood is discretionary with the mayor and council. When and in what manner it shall be done, (so that no unlawful means be used) are alike discretionary. For the sake of a great, permanent improvement, such as an iron bridge, it is not unlawful to withdraw temporarily from use the part of the street where it is to be erected. Such a measure may, in the judgment of the mayor and council, be expedientas one of the means to accomplish the work most cheaply and expeditiously. How the public shall be excluded, whether by nailing up the old bridge or removing it, is as much a question of discretion as any other involved in the proceeding. And of the same nature is the further question of how long the exclusion shall operate? Is it for the interest of the city, considering the state of its ■finances, the labor and materials at command, the location and business of the street, and all else that should be taken into account, for the work to proceed with more or less dispatch ? Who, besides the official guardians of the city, can decide ? These officials are the people’s agents, and if they abuse their trust the people will generally apply the corrective at the ballot-box. If the official discretion be grossly abused, and an individual citizen be specially damaged thereby, he would doubtless be entitled to his action for redress. But here there is no gross abuse of discretion alleged, and none is apparent on the face of the declaration. The averment that the bridge was kept down an unreasonable length of time, is not sufficient without setting out the facts on which the mayor and council exercised their discretion, so that the court may see that there was wantonness or gross folly in taking down the old bridge so early, or in not supplying its place sooner with the new bridge, or with some temporary structure. The declaration proceeds upon the theory that it was the duty of the authorities to go on with the work as expeditiously as they could. On the contrary, it was their duty to go on with it as expeditiously as they, in the exercise of a reasonable discretion, thought they could. A prudent proprietor will not always erect a building, however much needed, in the shortest *117time he can. He is faithful to his own interest when he makes the utmost expedition that he deems compatible with his circumstances. The guardians of a city have as much latitude in the conduct of municipal improvements, legitimately undertaken, as prudent persons ought to allow themselves in the management of their own affairs. It is a mistake to suppose that a citizen can present a balance-sheet at the city treasury, and get his losses cashed whenever the improvements in his neighborhood do not go forward as rapidly as they might, or in the best possible manner. It is not unlikely that property like the plaintiff’s, in the immediate vicinity of this iron bridge, will be permanently benefited by its erection very much more than property more remote from it on the same street, or on other streets in the city. From wood to iron in public bridges is great progress. The four months consumed in making the change may suffice for a century. Interruptions in the use of the street for repairs or renewals of the wooden bridge might have amounted to much more than that in the fourth of a century, even with the utmost care, and economy of time. People must submit to some temporary inconvenience for the sake of great works that are to stand as future monuments of the enterprise and public spirit of the age. In no other way can the world advance. It is quite too contracted a view of this case to attempt to govern it by the law of nuisance.
Judgment affirmed.